Exhibit 10.2

 

PIONEER DRILLING SERVICES, LTD.

ANNUAL INCENTIVE COMPENSATION PLAN

 

FORM OF INCENTIVE COMPENSATION AWARD AGREEMENT

 

This Incentive Compensation Award Agreement (this “Agreement”) is made as of
                       , 20   between Pioneer Drilling Services, Ltd., a Texas
limited partnership (the “Partnership”), and                       (the
“Participant”) under the Pioneer Drilling Services, Ltd. Annual Incentive
Compensation Plan (the “Plan”), a copy of which has been made available to the
Participant, and sets forth the terms, conditions and limitations applicable to
an Award to the Participant relative to Fiscal Year 20     .

 

This Agreement is subject to the Plan (which may be amended from time to time),
and the provisions of the Plan will govern where there is any inconsistency
between the Plan and this Agreement.  The provisions of the Plan are also the
provisions of this Agreement, and all terms, provisions and definitions set
forth in the Plan are incorporated into this Agreement and made a part of this
Agreement for all purposes.  Capitalized terms used and not otherwise defined in
this Agreement have the respective meanings assigned to such terms in the Plan.

 

1.             Eligibility Level.  The Committee hereby designates, and
Participant acknowledges, that the Participant shall be assigned to Eligibility
Level           under the Plan.

 

2.             Award Opportunity.  Attached hereto as Exhibit A is an incentive
determination worksheet which describes the Performance Goal(s) applicable to
this Agreement and the percentage of the maximum Award to be paid, depending on
what level(s) of the Performance Goal(s) is or are achieved during the Plan Year
and the exercise of the Committee’s discretion under the Plan.  The Partnership
and the Participant acknowledge that the operating results of the Partnership
and its Affiliates during the Plan Year are substantially uncertain, and,
accordingly, it is substantially uncertain whether the Performance Goal(s) will
be satisfied during the Plan Year.

 

3.             Payment.  Subject to the forfeiture provisions of Section 7 of
the Plan, an Award will be paid to the Participant following the conclusion of
the Plan Year, upon the conditions that (a) the Performance Goal(s) specified
herein have been achieved and (b) the Committee has reviewed and approved the
Award and (c) the Committee has not exercised its discretion to increase or
reduce the amount of, or cancel payment of, the Award.  The Participant
acknowledges that the Committee retains the complete discretion under the Plan
to determine the amount paid pursuant to an Award, and the Committee may
eliminate or reduce the payment pursuant to an Award based on any factors it
deems relevant.  Payment shall be made in the form of a lump-sum cash payment as
soon as practicable following the close of the Plan Year, but not later than two
and one-half months after the end of the Plan Year, provided that the
Participant remains employed on the payment date for the Award.

 

PIONEER DRILLING SERVICES, LTD.

 

PARTICIPANT

 

 

 

 

By:

PDC MGMT. CO.,

 

 

 

its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

[Name]

[Name]

 

 

 

 

[Title]

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A to Incentive Compensation Award
Agreement dated as of                  , 20     

 

Pioneer Drilling Services, Ltd.

Incentive Award Determination Worksheet

 

Fiscal 2006

 

[to come]

 

2

--------------------------------------------------------------------------------